Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   	This action is responsive to the Amendment filed on 01/19/2021.  Claims 1, 9, and 17 have been amended.  Claims 2, 10 and 18 have been canceled.  Claims 21-23 have been added.  Claims 1, 3-5, 7-9, 11-13, 15-17, 19 and 21-23 are pending in the case.  

Response to Arguments

Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.  
Applicant argues the cited references, specifically Patton do not disclose the recited limitation in claim 1.
Examiner respectfully disagrees.
Applicant argues that precomputing a geographical boundary requires some form of caching/rendering prior to presentation of the cached/rendered information.  This narrow interpretation of “precomputing that requires some form of caching/rendering prior to presentation of the cached/rendered information” is not claimed.  [0034] of the current Specification vaguely recites “Information determined for a given predefined region/sub-region may be stored (e.g., cached) as precomputed information for the given predefined region/sub-region. For example, a predefined region may include two predefined sub-regions. Precomputed information for the predefined region may be cached for the predefined region and precomputed information for the individual predefined sub-regions may be cached for the individual sub-regions. Based on the information request, the information as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, based on the event anchor point 140 that are set at predetermined intervals) wherein precomputing the geographical boundaries reduces overall computational resources required to generate the visually augmented presentation of the information for the area.  (“MPEP 2111.04… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” This limitation recites intended result of the claimed subject matter and is not given weight, therefore it is interpreted as predefined region having precomputing geographical boundaries (as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, based on the event anchor point 140 that are set at predetermined interval.)
Hence, Patton disclose the amended limitation.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Patton (US 20150095355 A1) and in view of Laurenzo et al (US 20110145228 A1) and in further view of Elgie et al (US 20170076227 A1) and in further view of Terrazas et al (US 20170091627 A1).
 	Referring to claims 1, 9 and 17, Patton discloses a system comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, ([0066] of Patton, processor being computer-executable component) cause the system to perform: 
receiving an information request for an area, the area including one or more predefined regions, ([0021]-[0023] of Patton, selecting a geofence for a set of predetermined geofences) each of the one or more predefined regions subdivided into two or more levels of predefined sub-regions; (as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, based on the event anchor point 140 that are set at predetermined intervals)
precomputing geographical boundaries of the one or more predefined regions;  (as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, based on the event anchor point 140 that are set at predetermined intervals)
computing information for the area, the information for the area including region information for the one or more predefined regions and sub-region information for the predefined sub-regions, (as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, based on the event anchor point 140 that are set at predetermined intervals, where different sub-regions are identified) the sub-region information being computed in real-time based on a recursive relationship between at least a portion of the one or more predefined regions and the two or more levels of at least a portion of the predefined sub-regions; (as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, which the 100 and 160 have recursive relationship with each other); and
 	wherein precomputing the geographical boundaries reduces overall computational resources required to generate the visually augmented presentation of the information for the area.  (“MPEP 2111.04… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” This limitation recites intended result of the claimed subject matter and is not given weight, therefore it is interpreted as predefined region having precomputing geographical boundaries (as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, based on the event anchor point 140 that are set at predetermined interval.)
Patton does not specifically disclose “the recursive relationship including a particular relationship wherein two or more particular predefined sub-regions of a lower level make up a particular predefined sub-region of a higher level;” and “recursively determining, in response to receiving the information request, a response to the information request based on the region information and the sub-region information, wherein recursively determine the response to the at least in part on the information for the area and the geographical boundaries.”
Laurenzo discloses geographical area generation information ([0030] of Laurenzo), same as Patton.
However, Laurenzo discloses the recursive relationship including a particular relationship wherein two or more particular predefined sub-regions of a lower level make up a particular predefined sub-region of a higher level ([0030] of Laurenzo discloses a plurality of spatial level of a multiple-level hierarchical grid that recursively divides a geographic region, where each level of the grid may divide a portion of the geography included in a previous level (lower/higher level)).
Laurenzo further discloses recursively determining, in response to receiving the information request, a response to the information request based on the region information and the sub-region information, wherein recursively determine the response to the information request, ([0030] of Laurenzo discloses a plurality of spatial level of a multiple-level hierarchical grid that recursively divides a geographic region, where each level of the grid may divide a portion of the geography included in a previous level (lower/higher level)) wherein the recursively determined response enables a visually augmented based at least in part on the information for the area and the geographical boundaries ([0030]-[0032] of Laurenzo, the map is hierarchically divided into 4 quadrants and each successive level includes four grids and each quadrant of each successive level decreases, determining the scope of the lowest level based on various factors, such as population information, geocode information and/or other predetermined information, etc…) and geographical boundaries.  (as shown in Fig. 8 and [0028] of Patton, where the predetermined geofences 100, can have sub-regions, event region 160, based on the event anchor point 140 that are set at predetermined intervals, where different sub-regions are identified)
Patton and Laurenzo are analogous art because both references concern analyzing segments of map data.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been 
Patton and Laurenzo do not specifically disclose “determine that the sub-region information does not include particular sub-region information for at least one particular predetermined sub-region; and utilizing, based at least in part on the at least one particular predefined sub-region being contained within at least one of the one or more predefined regions, at least a portion of the region information corresponding to the at least one of the one or more predefined regions to approximate a portion of the response corresponding to the at least one particular predetermined sub-region; the at least a portion of the region information comprising [area information], wherein utilizing the at least a portion of the region information to approximate the portion of the response corresponding to the at least one particular predefined sub-region comprises:  determining a distribution of the [area information]; and approximating corresponding static information of the at least one particular predefined sub-region based at least in part on the determined distribution of the [area information].”
However, Elgie discloses determine that the sub-region information does not include particular sub-region information for at least one particular predetermined sub-region; ([0005] of Elgie, determine the sub-region, e.g., one or more road segment of traffic map segments, does not include particular sub-region information, such as traffic obstruction classification information is not known for at least one or more particular road segment) and utilizing, based at least in part on the at least one particular predefined sub-region being contained within at least one of the one or more predefined regions, at least a portion of the region information corresponding to the at least one of the one or more predefined regions to approximate a portion of the response corresponding to the at least one [0005] of Elgie, utilizing at least a portion of the region information, e.g., traffic flow of the road region, to approximate a portion of the response corresponding, e.g., a set of features may be extracted from the dataset such as whether traffic is moving slowly, stopping patterns of vehicles, a density of vehicles compared to surrounding road segments, etc… to estimate the information in regard to the at least one or more particular road segment).
	Further, Elgie discloses the at least a portion of the region information comprising [area information], wherein utilizing the at least a portion of the region information to approximate the portion of the response corresponding to the at least one particular predefined sub-region ([0005] of Elgie, utilizing at least a portion of the region information, e.g., traffic flow of the road region, to approximate a portion of the response corresponding, e.g., a set of features may be extracted from the dataset such as whether traffic is moving slowly, stopping patterns of vehicles, a density of vehicles compared to surrounding road segments, etc… to estimate the information in regard to the at least one or more particular road segment) comprises:  determining a distribution of the [area information]; and approximating corresponding [area information] of the at least one particular predefined sub-region based at least in part on the determined distribution of the [area information]. ([0004] of Elgie, “A set of training features is extracted from the training dataset based upon the sample vehicle location points (e.g., a portion of vehicles traveling below a threshold speed; a median average deviation in travel time of a vehicle; a point density of sample vehicle location points of a road segment compared to other road segments; etc.). The set of training features are indicative of traffic flow patterns (e.g., stopping patterns, acceleration patterns, speed patterns, a length of a queued line of vehicles, etc.). In an example, the sample vehicle location points may be evaluated as individual points (e.g., as opposed to evaluating trace data where points are connected together, which may otherwise increase processing resource overhead), such that aggregated statistics on individual sample vehicle location points may be used to obtain the set of training features”)

Patton in view of Laurenzo and Elgie do not specifically disclose [area information] being “static information.”
However, Terrazas disclose predict the behavior of an area in which information regarding geographic features, e.g., buildings, terrain, infrastructure, etc… are not available, and using other geo areas for prediction proposes.  [0022] of Terrazas.
Patton and Laurenzo and Elgie and Terrazas are analogous art because both references concern analyzing segments of map data of the particular region.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, before the effective filing date the claimed invention to modify map information of regions and sub-regions, as taught by Patton with two or more sub-region forming a level up region with a hierarchically recursively relationship as taught by Laurenzo and supplying data for a particular map segment from information of surrounding areas taught by Elgie and using predictive data for an area with less information taught by Terrazas because doing so to help utilize geographic data of different geo areas to provide more information about certain areas with less information for better understanding of the area ([0022] of Terrazas).

[0027] of Patton, the predetermined boundaries can be determined based on city border, country border, etc..)

  	Referring to claims 4 and 12, Patton in view of Laurenzo and Elgie and Terrazas disclose the system of claim 1, wherein the information for the area is obtained from two or more data sources.   (as shown in Fig. 5 and [0030]-[0032] of Patton, where multiple users 10 contribute to the data sources of the map of the regions)

 	Referring to claims 7 and 15, Patton in view of Laurenzo and Elgie and Terrazas disclose the system of claim 1, wherein the pre-defined sub-regions have one or more irregular polygon boundaries.  (as shown in Fig. 5 and [0026] of Patton, regions with boundaries 100 has irregular polygon boundaries)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Patton (US 20150095355 A1) and in view of Laurenzo et al (US 20110145228 A1) and in further view of Elgie et al (US 20170076227 A1) and in further view of Terrazas et al (US 20170091627 A1), as applied to claims 4 and 12 above, and further in view of Meyer et al (US 20100305851 A1).
 	Referring to claims 5 and 13, Patton in view of Laurenzo and Elgie and Terrazas disclose the system of claim 4.  Patton in view of Laurenzo and Elgie and Terrazas do not specifically disclose “wherein the two or more data sources include disparate data, and the instructions further cause the system to perform normalizing the disparate data.”

 Patton and Laurenzo and Elgie and Terrazas and Meyer are analogous art because both references concern analyzing segments of map data of the particular region.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, before the effective filing date the claimed invention to modify map information of regions and sub-regions, as taught by Patton with two or more sub-region forming a level up region with a hierarchically recursively relationship as taught by Laurenzo and supplying data for a particular map segment from information of surrounding areas taught by Elgie and using predictive data for an area with less information taught by Terrazas and normalizing different datasets from different sources as taught by Meyer because doing so to improve the reliability of collected location data. ([0049] of Meyer)

Claims 8 and 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Patton (US 20150095355 A1) and in view of Laurenzo et al (US 20110145228 A1) and in further view of Elgie et al (US 20170076227 A1) and in further view of Terrazas et al (US 20170091627 A1), as applied to claims 1 and 9 above, and further in view of Lin et al (US 20140011522 A1).
 	Referring to claims 8 and 16, Patton in view of Laurenzo and Elgie and Terrazas disclose the system of claim 1.  Patton in view of Laurenzo and Elgie and Terrazas do not specifically disclose “wherein individual levels of the predefined sub-regions correspond to individual zoom levels of a user interface.”

 Patton and Laurenzo and Elgie and Terrazas and Lin are analogous art because both references concern analyzing segments of map data of the particular region.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, before the effective filing date the claimed invention to modify map information of regions and sub-regions, as taught by Patton with two or more sub-region forming a level up region with a hierarchically recursively relationship as taught by Laurenzo and supplying data for a particular map segment from information of surrounding areas taught by Elgie and using predictive data for an area with less information taught by Terrazas with the ability to zoom in and zoom out to see more details of the regions as taught by Lin because doing so to allow the user to see more dynamic details information of the desired geographical area to improve details of a geographical regions. ([0057] of Lin)

Referring to claim 22, Patton in view of Laurenzo and Elgie and Terrazas disclose the system of claim 1.  Patton in view of Laurenzo and Elgie and Terrazas do not specifically disclose “wherein precomputing the geographical boundaries comprises precomputing the geographical boundaries at different zoom levels.”
 	However, Lin discloses precomputing the geographical boundaries comprises precomputing the geographical boundaries at different zoom levels because Lin discloses of the user can zoom in and zoom out to see additional details of sub-regions.  [0057] of Lin.
 Patton and Laurenzo and Elgie and Terrazas and Lin are analogous art because both references concern analyzing segments of map data of the particular region.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, before the effective more dynamic details information of the desired geographical area to improve details of a geographical regions. ([0057] of Lin)

Referring to claim 23, Patton in view of Laurenzo and Elgie and Terrazas disclose the system of claim 1.   Patton in view of Laurenzo and Elgie and Terrazas do not specifically disclose wherein the instructions, when executed by the one or more processors, further cause the system to perform:  generating the visually augmented presentation of the information for the area on the fly.  
However, Lin discloses generating the visually augmented presentation of the information for the area on the fly because Lin discloses of the user can zoom in and zoom out to see additional details of sub-regions.  [0057] of Lin.  (The Specification does not give “on the fly” any special meaning besides [0043] of the current Specification, which recites “The response engine 116 may use the precomputed geographical boundaries to provide a map view of the relevant area while computing the visual augmentation on the fly based on the relevant region/sub-region information.”  Under BRI, the Examiner will interpreted it as the user is able to zoom in and out of the predefined regions.)  
Patton and Laurenzo and Elgie and Terrazas and Lin are analogous art because both references concern analyzing segments of map data of the particular region.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, before the effective filing date the claimed invention to modify map information of regions and sub-regions, as taught by Patton with two or more sub-region forming a level up region with a hierarchically recursively more dynamic details information of the desired geographical area to improve details of a geographical regions. ([0057] of Lin)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Patton (US 20150095355 A1) and in view of Laurenzo et al (US 20110145228 A1) and in further view of Elgie et al (US 20170076227 A1) and in further view of Terrazas et al (US 20170091627 A1), as applied to claims 1 and 9 above, and further in view of Cervelli et al (US 8799799 B1).
 	Referring to claim 21, Patton in view of Laurenzo and Elgie and Terrazas disclose the system of claim 1.  Patton in view of Laurenzo and Elgie and Terrazas  do not specifically disclose “wherein precomputing the geographical boundaries comprises caching a vectorized tile set representing geometries of the one or more predefined regions.”
	However, Cervelli discloses precomputing the geographical boundaries comprises caching a vectorized tile set representing geometries of the one or more predefined region because Cervelli discloses vector map tiles being cached to speed up map tile delivery (col. 7, lines 39-55 of Cervelli).
Patton and Laurenzo and Elgie and Terrazas and Cervelli are analogous art because both references concern analyzing segments of map data of the particular region.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, before the effective filing date the claimed invention to modify map information of regions and sub-regions, as taught by Patton with two or more sub-region forming a level up region with a hierarchically recursively relationship as taught by Laurenzo and supplying data for a particular map segment from information of surrounding areas taught by Elgie and using predictive data for an area with less information taught by 

Relevant art:
Brewington et al (US 20150371430 A1):  a computer-implemented method of identifying a viewpoint for displaying geographic imagery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                                                                                                                                                                                                                   /Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145